In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Rockland County (Warren, J.), dated May 4, 2010, as, after a hearing, granted the mother’s petition to modify the father’s visitation with the subject children.
Ordered that the order is affirmed insofar as appealed from, with costs.
When making a determination with respect to visitation, the most important factor is the best interests of the children (see Matter of Shockome v Shockome, 53 AD3d 618, 619 [2008]). A visitation order may be modified upon a showing of sufficient change in circumstances since the entry of the prior order such that modification is warranted to further the childrens’ best interests (id. at 619). Here, the Family Court’s determination modifying the father’s visitation has a sound and substantial basis in the record and, thus, we decline to disturb it (see Cashel v Cashel, 46 AD3d 501 [2007]; Matter of Thompson v Yu-Thompson, 41 AD3d 487, 488 [2007]). Dillon, J.P., Florio, Chambers and Miller, JJ., concur.